United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-2814
                      ___________________________

                              William Scott Sours

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

   Chad Karr, City of Duquesne, MO Police Officer; Tommy Kitch, City of
Duquesne, MO Chief of Police; J. Bland, City of Joplin, MO K-9 Officer; Darren
          McIntosh, City of Joplin, MO Police Department Detective

                    lllllllllllllllllllllDefendants - Appellees

             Dean Dankelson, Jasper County Prosecuting Attorney

                           lllllllllllllllllllllDefendant
                                   ____________

                  Appeal from United States District Court
                 for the Western District of Missouri - Joplin
                               ____________

                         Submitted: December 5, 2019
                          Filed: December 10, 2019
                                 [Published]
                               ____________

Before LOKEN, WOLLMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
        William Sours appeals the district court’s adverse grant of summary judgment
in this 42 U.S.C. § 1983 action against City of Duquesne police chief Tommy Kitch,
City of Duquesne police officer Chad Karr, and City of Joplin police officers Jeremy
Bland and Darren McIntosh. For the following reasons, we affirm in part, vacate in
part, and remand for further proceedings.

       First, we conclude that the district court properly granted summary judgment
on Sours’s official-capacity claims. See Parrish v. Ball, 594 F.3d 993, 997 (8th Cir.
2010) (official-capacity suit against municipal official is suit against municipality);
see also Mick v. Raines, 883 F.3d 1075, 1079-80 (8th Cir. 2018) (de novo review of
grant of summary judgment; discussing municipal liability under § 1983). We further
conclude that Chief Kitch was entitled to summary judgment in his individual
capacity. See Brockinton v. City of Sherwood, 503 F.3d 667, 673 (8th Cir. 2007)
(discussing failure-to-supervise and failure-to-train claims).

       Next, we conclude that the district court properly granted summary judgment
on Sours’s claim that Karr violated his rights by conducting a traffic stop of his
vehicle. See United States v. Washington, 455 F.3d 824, 826 (8th Cir. 2006) (traffic
stop is reasonable if it is supported by probable cause or articulable and reasonable
suspicion that traffic violation has occurred). We also conclude that the district court
did not err in granting summary judgment on Sours’s claim that Karr violated his
rights by extending the traffic stop for a drug-dog sniff, because, at the time of the
May 2014 traffic stop, it was not clearly established that the extension of the stop was
unconstitutional. See Pearson v. Callahan, 555 U.S. 223, 232 (2009) (official is
entitled to qualified immunity if, at time of violation, it was not clearly established
that conduct was unconstitutional); see also United States v. Rodriguez, 741 F.3d
905, 907 (8th Cir. 2014), vacated and remanded 135 S. Ct. 1609 (2015). In addition,
we conclude that Karr and Bland were entitled to summary judgment on Sours’s
claim that they violated his rights by searching his truck. See United States v.
Olivera-Mendez, 484 F.3d 505, 512 (8th Cir. 2007) (alert by reliable drug dog is

                                          -2-
sufficient to establish probable cause for presence of controlled substance; if probable
cause justifies search of lawfully stopped vehicle, it justifies search of every part of
vehicle and its contents that may conceal object of search). In addition, McIntosh
was entitled to summary judgment on Sours’s claim related to his arrest on a stolen-
property charge, as it was beyond genuine dispute that, when McIntosh submitted his
probable cause statement, he was aware of facts warranting a belief that Sours had
possessed stolen property. See United States v. Perry, 908 F.3d 1126, 1129 (8th Cir.
2018) (probable cause exists if facts and circumstances are sufficient to warrant
person of reasonable caution to believe person to be arrested has committed offense).

       Sours also asserted a claim that Karr violated his rights by arresting him for
violating a City of Duquesne obstruction ordinance. We conclude that the district
court did not resolve the issues surrounding that claim with sufficient clarity to allow
for effective appellate review.1 See TriMed, Inc. v. Stryker Corp., 608 F.3d 1333,
1342-43 (Fed. Cir. 2010) (district court must state its reasons for granting summary
judgment when its underlying holdings would otherwise be ambiguous or
unascertainable); cf. Robbins v. Becker, 715 F.3d 691, 694 (8th Cir. 2013) (district
court must resolve issues surrounding qualified immunity with sufficient clarity to
allow for effective appellate review).




      1
        While we express no opinion as to the merits of this claim, we note that it is
unclear whether the obstruction charge remains pending in the municipal court,
whether the allegedly obstructive conduct occurred in the City of Duquesne, and
whether there was at least arguable probable cause to support the arrest. See Wallace
v. Kato, 549 U.S. 384, 393-94 (2007); Tony Alamo Christian Ministries v. Selig, 664
F.3d 1245, 1249 (8th Cir. 2012); see also Hoyland v. McMenomy, 869 F.3d 644, 652-
58 (8th Cir. 2017); cf. State v. M.L.S., 275 S.W.3d 293, 299 (Mo. Ct. App. 2008)
(interpreting Mo. Rev. Stat. § 576.030).

                                          -3-
      Accordingly, we vacate the grant of summary judgment on Sours’s claim that
Karr violated his rights by arresting him for obstruction, remand for further
consideration of that claim, and affirm in all other respects.
                        ______________________________




                                      -4-